internal_revenue_service number release date index number 25d --------------------------------------- -------------------- -------------------------------- in re request for rulings under sec_25d department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number ---------------------- refer reply to cc psi b06 plr-118431-17 date date legend state year year date director -------------- ------- ------- ---------------------- ------------------------------------------------------------ dear ------------------------- this letter is in response to your letter dated date and subsequent correspondence dated date submitted by your authorized representatives requesting rulings under sec_25d of the internal_revenue_code code specifically you request a letter_ruling that the cost of installing certain energy storage property to be integrated into other residential solar photovoltaic system property will qualify as a qualified_solar_electric_property_expenditure eligible for the tax_credit under sec_25d the facts and representations submitted are as follows you are married individuals who reside in state and file joint federal_income_tax returns you use the cash_method_of_accounting and are a calendar_year taxpayer in year you purchased from an installer a system of components which you collectively refer to as a solar_energy system and each component of which you refer to as a solar_energy system component you acquired the solar_energy system to use solar_energy to generate electricity for use in your dwelling_unit which you use_as_a_residence the solar_energy system was interconnected into the electrical grid of the local utility and installation was considered to be complete for purposes of sec_25d of the code on date the associated costs of the solar_energy system met the requirements for qualified solar electric property expenditures under sec_25d accordingly you claimed a tax_credit under sec_25d equal to percent of plr-118431-17 the costs of the solar_energy system property in year the year in which the installation of the property was completed you are purchasing an energy storage product from an installer that can be integrated into existing solar_energy systems as an additional solar_energy system component the product is comprised of an ac battery an inverter that will convert solar electricity between ac and dc so the battery can charge and discharge the solar electricity required wiring to interconnect the product into your current solar_energy system components and your dwelling_unit and a software management tool that will monitor and control the charging and discharging of energy collectively the battery you represent that the battery is ac coupled to any new or existing solar_energy system the battery contains a meter with current transformers that monitor the solar production and grid import as well as internal meters within the battery that monitor charge and discharge power when the battery is constrained to charge only from solar the software monitors these signals every seconds and controls the battery such that charging only occurs when the solar_energy system is producing energy and only up to the instantaneous solar power thus all energy that is used to charge the battery can be effectively assured to come from the solar_energy system your purchase_price for the battery will include the labor costs allocable to onsite preparation assembly and original installation of the battery you intend for the original installation of the battery to be completed in year the battery is expected to have a storage capacity of kilowatt hours kwh and a power rating of kilowatts kw software controls will ensure your battery will store solar electricity generated by the pv panel and use it a later point in time - either later in the day or at night in addition integrating the battery into the other solar_energy system components will enable you to disconnect from the grid in the event of a grid outage and continue using solar electricity in compliance with electrical codes when other solar_energy systems without a battery will be forced to cease operating the remaining useful_life of your solar_energy system is expected to exceed the useful_life of the battery and much like a typical inverter the battery will likely need to be replaced at some point during the remaining useful_life of the solar_energy system for the reasons set forth in this letter_ruling request you request that the internal_revenue_service rule on the following issues whether the battery will be considered a qualified_solar_electric_property_expenditure within the meaning of sec_25d of the code when installed as a component part of a solar_energy system to solely function as an energy storage device and use solar_energy and therefore a tax_credit under sec_25d may be claimed on its full cost plr-118431-17 whether the battery cost remains a qualified_solar_electric_property_expenditure when installed in a taxable_year after the taxable_year in which the installation of your other solar_energy system components are completed law and analysis sec_25d of the code allows an individual a credit against the income_tax imposed for the taxable_year in an amount equal to the applicable_percentage of the qualified solar electric property expenditures made by the taxpayer during such year sec_25d of the code allows an individual a credit against the income_tax imposed for the taxable_year in an amount equal to the applicable_percentage of the qualified_solar_water_heating_property_expenditures made by the taxpayer during such year sec_25d of the code defines the term qualified_solar_water_heating_property_expenditure as an expenditure for property to heat water for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer if at least half of the energy used by such property for such purpose is derived from the sun sec_25d of the code defines the term qualified_solar_electric_property_expenditure as an expenditure for property which uses solar_energy to generate electricity for use in a dwelling_unit located in the united_states and used as a residence by the taxpayer sec_25d of the code allows the expenditures_for labor costs properly allocable to the onsite preparation assembly or original installation of the qualified solar electric property and for piping or wiring to interconnect such property to the dwelling_unit to be taken into account for purposes of sec_25d sec_25d of the code provides that expenditures which are properly allocable to a swimming pool hot tub or any other energy storage_medium which has a function other than the function of such storage shall not be taken into account for purposes of this section under sec_25d of the code generally for purposes of determining the tax_year when the credit is allowed an expenditure with respect to an item shall be treated as made when the original installation of the item is completed under sec_25d in the case of an expenditure in connection with the construction or reconstruction of a structure such expenditure shall be treated as made when the original_use of the constructed or reconstructed structure by the taxpayer begins plr-118431-17 sec_25d of the code provides that for sec_25d and the applicable_percentage shall be percent in the case of property placed_in_service after date and before january we conclude that this battery meets the definition of a qualified_solar_electric_property_expenditure under sec_25d of the code and therefore you may claim a tax_credit on this battery the battery is considered to be property which uses solar_energy to generate electricity for use in your dwelling_unit located in the united_states and used as a residence by you the software management tool portion is only considered part of the qualified solar electric property so long as it is required in monitoring the charging and discharging of solar_energy additionally as provided by sec_25d labor costs that are properly allocable to the onsite preparation assembly or original installation of the battery and for piping or wiring to interconnect the battery to your home are eligible for the credit because under the statute expenditures that are treated as made in year provide for a percent tax_credit the applicable_percentage in the case of your request i sec_30 percent your representation that all energy that is used to charge the battery can be effectively assured to come from the solar_energy system is essential for this ruling sec_25d of the code includes as a requirement in its definition of qualified_solar_water_heating_property_expenditure that at least half of the energy used by such property for such purpose is derived from the sun the definition of qualified_solar_electric_property_expenditure under sec_25d omits this language thus the congress purposefully chose to include a percent usage requirement in the definition of qualified solar water heating property but the congress did not include such language in the definition of qualified solar electric property this demonstrates that the congress expects the energy used by a qualified_solar_electric_property_expenditure to be derived solely from the sun accordingly percent of the energy used by the battery must be derived from the sun if this is not the case the battery does not meet the definition of qualified solar electric property in the code lastly in regard to your second request we conclude that the battery cost is a qualified_solar_electric_property_expenditure when installed in a taxable_year after the taxable_year in which the installation of your other solar_energy system components are completed if the battery qualifies as a qualified_solar_electric_property_expenditure you can follow the rules in sec_25d of the code about when the expenditure is treated as being made for purposes of claiming the credit earlier installations of qualifying property do not affect the availability of the credit for qualifying property in later years accordingly based solely upon the facts submitted and representations made we conclude that your expenditure for the battery constitutes a qualified_solar_electric_property_expenditure under sec_25d of the code and this expenditure as well as the plr-118431-17 installation services that are in accord with sec_25d are eligible for the percent tax_credit in year we based the rulings contained in this letter upon information and representations submitted by your representatives and accompanied by penalties of perjury statements executed by you while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above we express or imply no opinion regarding the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
